DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the interest of compact prosecution, the Office proposed an Examiner’s amendment during an interview held on October 17th, 2022, however no reply was received after ten days. Please refer to the attached interview summary for further details.
Claims 1–17 are pending in the present application. Claims 1, 9–10, and 12–16 have been amended, and claims 2–8, 11, and 17 remain original or previously presented in the amendment filed September 20th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1, 9–10, and 12–16 filed on September 20th, 2022 are accepted.
The Office thanks Applicant for the amendment to the Title of the Disclosure which is accepted.
The amendments to the Specification for minor informalities are accepted.
The claim interpretation in section 8 of the Non-final Action mailed on May 6th, 2022 has not been addressed, therefore it is maintained. 
The nonstatutory obviousness-type double patenting rejections over copending application 16/759559 have not been addressed, therefore they are maintained. 
Response to Arguments
Applicant’s arguments on pages 1–2 of the Remarks filed September 20th, 2022, with respect to the rejection of independent claims 1 and 8 under 35 USC §102 over Kim, have been fully considered but are unpersuasive. Kim teaches a mutual capacitive touch control device in which the two sets of electrodes inherently constitute two poles of a capacitance. See for example Kim Fig. 2 and para. 68 and 73. In other words, if a signal is sent from a driving electrode, and received at the sensing electrode, the signal will inherently pass through a dielectric material and therefore two poles of capacitance will be formed. In addition, many of the other cited prior arts including King-Smith Figs. 2, 5A and para. 41, teach the amended limitation.
The Office suggests to amend the independent claims as suggested during the Interview, i.e. by amending claims 1 and 8 to include the limitations of claims 6, 7, and 15.

Double Patenting Rejections

Claim 1 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/759559. Please refer to the Non-Final for further details.
Claim Rejections - 35 USC § 102

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Do Ik Kim et al*, US 20180321793 A1 (hereinafter “Kim”). *previously cited
Regarding claim 1, Kim discloses a touch control device applied to a capacitive touch screen, wherein the capacitive touch screen comprises: 
a plurality of signal transmitting electrodes (Fig. 2; para. 78: driving electrodes 130) and a plurality of signal receiving electrodes (sensing electrodes 120) arranged as a crisscross array (Fig. 2), two sets of electrodes separately constituting two poles of the capacitance (Kim para. 73: first electrode cells 122 receive a signal when the second electrode cells 132 are driven- this a mutual capacitance method of driving where the driving electrodes and sensing electrodes constitute two poles of a capacitance), where touch points are formed at overlapping positions of the signal transmitting electrodes and the signal receiving electrodes (para. 66-67,76-78: each overlapping intersection, shown in Fig. 6A, may comprise a touch point); and 
the touch control device comprises: 
a signal collection component (para. 79: wires 140 or connection lines 164), configured to be electrically coupled with each signal transmitting electrode of the capacitive touch screen to collect an excitation signal; 
a first signal output component (Figs. 3-4; para. 86: signal receiving part 221), configured to be electrically coupled with each signal receiving electrode of the capacitive touch screen to output an analog touch signal (para. 88-89: each receiving electrode 120 sends sensing signals Sse through Rx output channels to signal receiving part 221 that has analog-to-digital converters); and 
a first processing component (para. 81: touch driver 200, MPU 225), being communicatively connected to the signal collection component and the first signal output component, where the first processing component is configured to receive a touch control instruction (para. 93: the processor MCU 225 detects a touch input), and the touch control instruction indicates performing a touch operation on a to-be-touched position on the capacitive touch screen (para. 94: the touch sensor may be combined with a display panel or be manufactured separately from the display panel, in which case a touch operation is a “to-be-touched” position relative to a display panel); and 
the first processing component is configured to: receive an excitation signal of the signal transmitting electrode of each touch point at the to-be-touched position, accordingly generate an analog touch signal, and output the analog touch signal to the signal receiving electrode of each touch point at the to-be-touched position by using the first signal output component to simulate the touch operation on the to-be-touched position (para. 93: “the processor 225 may detect whether there is an occurrence of a touch input and a position thereof by comprehensively analyzing a sensing signal input, that is, the sensing signal Sse that is amplified and digital converted, via the signal receiving part 221 and the analog-to-digital converter part 223 from a plurality of sensing electrodes 120”).

Regarding claim 2, Kim discloses the control device according to claim 1, wherein the signal collection component at least partially covers a surface of the capacitive touch screen, or the signal collection component is arranged adjacent to the capacitive touch screen (para. 69: wires 140 cover a non-display area adjacent to the capacitive touch screen).

Regarding claim 4, Kim discloses the touch control device according to claim 1, wherein the first signal output component at least partially covers the surface of the capacitive touch screen, or the first signal output component is arranged adjacent to the capacitive touch screen (para. 93: MPU 225 is arranged adjacent to the capacitive touch screen).

Regarding claim 8, Kim discloses a touch control device as claimed, (please refer to the discussion of claim 1 for almost the same limitations), the main difference with claim 1 being that a “second” signal output component rather than a “first” signal output component is claimed, which is electrically coupled not only to each “horizontal” (receiving) electrode but also to each longitudinal (transmitting) electrode (Fig. 2: driving electrodes 130 and sensing electrodes 120), accompanied by a “second” processing component configured to output the analog touch signal to both the horizontal electrode and the longitudinal electrode of each touch point at the to-be-touched position, rather than just to the horizontal (receiving) electrode.
These additional differences are also taught by Kim because Kim teaches a single signal output component that may be labeled a “first” or a “second”, that outputs the analog touch signal to both the horizontal and longitudinal electrodes (Kim Fig. 3: driving circuit 210 outputs first to electrodes 130 and then indirectly to electrodes 120 via capacitive coupling) at the to-be-touched position (the position corresponding to an external display). 
	
Claim Rejections - 35 USC § 103
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cathal O’Lionaird et al*, US 20180260049 A1 (hereinafter “O’Lionaird”).		
Regarding claim 3, Kim discloses the touch control device according to claim 2, however Kim fails to explicitly teach the signal collection component comprises a transparent material at least partially covering the surface of the capacitive touch screen. 
O’Lionaird like Kim teaches a capacitive touch control device, wherein the signal collection component comprises a transparent material at least partially covering the surface of the capacitive touch screen (O’Lionaird para. 38: a transparent overlay above physical components, including transparent conductors that use indium tin oxide).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of a transparent overlay and transparent conductors taught by O’Lionaird to the device of Kim. This would have helped to protect and cover the device while letting the display images shine through, and would have hidden distracting conductive lines and hardware from a user. Kim at para. 111 also teaches the use of ITO for conductive lines, therefore it would have been obvious, given O’Lionaird’s teaching, to extend the technique to the connection lines as well.

Regarding claim 5, Kim discloses the touch control device according to claim 4, however Kim fails to teach the first signal output component comprises a transparent material at least partially covering the surface of the capacitive touch screen.
O’Lionaird teaches a similar device applying the technique of a transparent material at least partially covering the surface of the capacitive touch screen (O’Lionaird para. 38: please refer to the discussion and obviousness motivation of claim 3).

Claims 6–7, 9, 12–17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Masahiro Izutsu*, US 20130035143 A1 (hereinafter “Izutsu”).
Regarding claim 6, Kim discloses the touch control device according to any one of claims 1, however, Kim fails to disclose a communication component for establishing communication with an external processing device.
Izutsu like Kim teaches a capacitive touch panel comprising: a first communication component (Izutsu Fig. 6 connection cable 5, interface part A_16B, or Fig. 1 connection cable 5, interface part A1/B1), configured to establish communication connection with an external processing device  (para. 69-71: external output unit 2) according to a preset communication protocol to receive the touch control instruction (Izutsu Figs. 1, 10; para. 71, 75-76:  a TMDS or HDMI protocol etc. may be used).
It would have been obvious to one of ordinary skill to have applied the known technique of establishing a communication with an external device taught by Izutsu, to the device of Kim. According to Izutsu para. 8-9, this would help to increase display area by moving the display to an external device, which frees up more space for input on a touchscreen device and reduces the amount of scrolling required.

Regarding claim 7, Kim modified by Izutsu discloses the touch control device according to claim 6, comprising: an image collection component (Izutsu graphic controller 14B), configured to collect a screen image of the capacitive touch screen and send the screen image to the outside by using the first communication component (Izutsu para. 71: graphic controller 14B not only collects a screen image for the touchscreen 14A, but also collects a screen image for the external LCD panel 2 and sends to the interface), where the first communication component is configured to receive a touch control instruction generated corresponding to the screen image, and the touch control instruction indicates performing a touch operation on a to-be-touched position on a touch screen corresponding to a predetermined position in the screen image and is transmitted to the first processing component to implement a corresponding touch operation (Izutsu para. 81: data inputted by the to-be-touched operation on the predetermined position of a keyboard simulated image of the touch panel 14A is transmitted to a central processing unit 11B and displayed on the external LCD panel 24A of the external output unit 2; also para. 86-87 and Fig. 9 illustrate a touch screen used for input at a to-be-touched position on an external output unit during a game). The motivation for combining with Kim is as previously stated to increase screen use of the touch control device for touch control and use an external display for displaying images for increased interaction capabilities.

Regarding claim 9, (dependent upon claim 8) please refer to the discussion of claim 2 for the same additional limitations taught by Kim (Kim para. 69).

Regarding claim 12, (dependent upon claim 11) please refer to the discussion of claim 7 for the same additional limitations taught by Izutsu, and the same obviousness motivation.

Regarding claims 13 and 16, Kim modified by Izutsu teaches a processing device or a touch control system, respectively, comprising: a processing component (CPU 11B), configured to generate the touch control instruction and send the touch control instruction to the touch control device according to claim 6 by using said communication component. (Izutsu Figs. 1, 10; para. 71, 75-76:  please refer to the discussion of claim 6).

Regarding claim 14, Kim modified by Izutsu teaches the processing device according to claim 13, wherein said communication component is a wired or wireless communication circuit module (Izutsu Fig. 1: the communication module/ connection cable 5 is wired).

Regarding claim 15, Kim modified by Izutsu discloses the processing device according to claim 13, comprising: a human-computer interaction component (Kim external device 2), configured to display the screen image collected from the capacitive touch screen by using a human-computer interaction interface, and receive an operation on the displayed screen image by using the human-computer interaction interface (Izutsu para. 71: graphic controller 14B not only collects a screen image for the touchscreen 14A, but also collects a screen image for the external LCD panel 2 and sends to the interface), where the said processing component configured to generate the touch control instruction and send the touch control instruction to the touch control device is configured to obtain a corresponding to-be-touched position on the capacitive touch screen according to the position at which the operation is performed in the screen image, generate a touch control instruction corresponding to the to-be-touched position, and send the touch control instruction to the touch control device to perform the touch operation on the to-be-touched position (Izutsu para. 81: data inputted by the to-be-touched operation on the predetermined position of a keyboard simulated image of the touch panel 14A is transmitted to a third processing component, central processing unit 11B and displayed on the external LCD panel 24A of the external output unit 2; also para. 86-87 and Fig. 9 illustrate a touch screen used for input at a to-be-touched position on an external output unit during a game).
Regarding claim 17, please refer to claim 7 for essentially the same additional limitations. The fourth communication component is being interpreted as the first communication component. 

Claims 10–11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Izutsu, and further in view of O’Lionaird.
Regarding claim 10, Kim modified by Izutsu discloses the touch control device according to claim 8, however, they do not teach a transparent material covering the surface of the capacitive touch screen 
O’Lionaird like Kim teaches a capacitive touch control device, wherein the second signal output component comprises a transparent material at least partially covering the surface of the capacitive touch screen (O’Lionaird para. 38: please refer to the discussion of claim 3 and the same obviousness motivation).

Regarding claim 11, Kim modified by Izutsu and O’Lioniard discloses the touch control device according to claim 7, comprising: a second communication component, configured to establish communication connection with an external processing device according to a preset communication protocol, to receive the touch control instruction (Izutsu Fig. 6 connection cable 5, interface part A_16B; Figs. 1, 10; para. 69-71, 75-76: please refer to the discussion of claim 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628